UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 September 9, 2009 (Date of Report) (Date of earliest event reported) JOHN WILEY & SONS, INC. (Exact name of registrant as specified in its charter) New York (State or jurisdiction of incorporation) 0-11507 13-5593032 Commission File Number IRS Employer Identification Number 111 River Street, Hoboken NJ Address of principal executive offices Zip Code Registrant’s telephone number, including area code: (201) 748-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) This is the first page of a 14 page document. ITEM 7.01: REGULATION FD DISCLOSURE The information in this report is being furnished (i) pursuant to Regulation FD, and (ii) pursuant to item 12 Results of Operation and Financial Condition (in accordance with SEC interim guidance issued March 28, 2003).In accordance with General Instructions B.2 and B.6 of Form 8-K, the information in this report shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1934, as amended.The furnishing of the information set forth in this report is not intended to, and does not, constitute a determination or admission as to the materiality or completeness of such information. On September 9, 2009, John Wiley & Sons Inc., a New York corporation (the “Company”), issued a press release announcing the Company’s financial results for the first quarter of fiscal year 2010. A copy of the Company’s press release is attached hereto as Exhibit 99.1 and incorporated. Exhibit No. Description 99.1Press release dated September 9, 2009titled “John Wiley & Sons Announces First Quarter Fiscal Year 2010 Results” (furnished and not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and not deemed incorporated by reference in any filing under the Securities Act of 1934, as amended). Investor Contact: Brian Campbell Director, Investor Relations 201-748-6874 brian.campbell@wiley.com John Wiley & Sons Announces First Quarter Fiscal Year 2010 Results · Revenue and operating income increased 2% and 16%, respectively, on a currency neutral basis · EPS increased 2% on a currency neutral basis, or 21% excluding a prior year insurance receipt · Free cash flow increased $14 million – net debt decreased $92 million from a year ago Change $ millions Q1FY10 Q1FY09 Excluding FX Including FX Revenue 2% (3%) Operating Income Reported EPS 16% 2% 25% (10%) Hoboken, NJ, September 9, 2009 – John Wiley & Sons, Inc. (NYSE: JWa and JWb) announced today that revenue for the first quarter of fiscal year 2010 grew 2% on a currency neutral basis, a result of strong growth in Higher Education (HE) and Scientific, Technical, Medical, and Scholarly (STMS) journals.As expected, Professional/Trade (P/T) revenue was down from last year’s first quarter.Including the $21 million negative effect of foreign exchange, Wiley’s revenue declined 3% to $388 million. Operating income rose 16% on a currency neutral basis, or 25% including the favorable effect of foreign exchange.The increase was principally due to strong HE results, reduced expenses following the completion of the Blackwell integration, and lower accrued stock incentive costs. Earnings per share (EPS) on a currency neutral basis rose 2%, or 21% excluding an after-tax prior year insurance receipt of $5 million, or $0.08.Prior year results included the benefit of a $3 million ($0.05 per share) tax reserve release which contributed to a lower effective tax rate.Lower interest and operating and administrative expenses contributed favorably to this year’s results. Free cash flow improved by $14 million, reflecting the timing of journal subscription receipts partly offset by higher pension contributions, including some discretionary payments in the U.S.Net debt (long-term debt less cash and cash equivalents) as of July 31, 2009 decreased by approximately $92 million from the same time last year. “We are encouraged by our first quarter results,” said William J. Pesce, President and CEO.Higher Education had a solid quarter in all regions.STMS reported strong journal subscription revenue, partially offset by softness in books, advertising and backfiles.As expected, P/T experienced a down first quarter, but began the second quarter strongly, as reflected in double-digit revenue growth in August.Retail markets appear to be stabilizing and inventory is being replenished by major accounts.” Outlook Mr. Pesce added, “Higher Education is benefitting from enrollment growth globally, a strong frontlist and the success of WileyPLUS.While there is some uncertainty regarding library budgets, STMS is well-positioned to navigate through this environment and gain market share.The calendar year 2010 subscription renewal process is ahead of schedule and without any of the delays associated with calendar year 2009 renewals.P/T has a strong frontlist and will benefit from incremental revenue related to two new publishing agreements.” Wiley continues to anticipate full-year revenue growth for each of its businesses on a currency neutral basis.While our expectations have not changed regarding the underlying performance of our businesses, the local functional currency effect in fiscal year 2010 related to STMS journals subscription revenue will account for more of the projected year-on-year increase in revenue and EPS than was originally anticipated.As a result, we are currently projecting that EPS growth on a currency neutral basis will be less than the 10% we previously anticipated. If exchange rates are relatively stable over the remainder of the fiscal year, we anticipate, on a reported basis, full-year revenue growth in all three businesses and EPS growth in the mid to high teens, from the $2.15 reported in fiscal year 2009. The foregoing and following references to “currency neutral basis” and “excluding foreign exchange” exclude the effect of foreign exchange transactions and translations. SCIENTIFIC, TECHNICAL, MEDICAL AND SCHOLARLY (STMS) · Revenue up 2% on a currency neutral basis, with journal subscriptions and global rights partially offsetting softness in books, backfiles and advertising · Contribution to profit down 4% on a currency-neutral basis, primarily due to a bankruptcy recovery in the prior year and higher operating costs, partially due to timing · In the quarter, signed new contracts to publish 14 society journals; renewed or extended contracts for 22 journals; did not renew agreements to publish 2 journals Global STMS revenue for the first quarter advanced 2% to $229 million on a currency neutral basis, but declined 5% including unfavorable foreign exchange of $15 million.Increased revenue from journal subscriptions, new journal business and global rights was partially offset by softness in books, advertising and backfiles.Some of the shortfall in backfiles is due to timing. Direct contribution to profit declined 4% from prior year to $94 million on a currency neutral basis, or 3% including favorable foreign exchange.The decline reflects the benefit of a bankruptcy recovery ($2 million) in the prior year, as well as increased journal royalties, editorial costs and selling expenses, partially due to timing. Journals For the quarter, journal revenue of $191 million was up 5%, excluding a negative foreign exchange impact of $11 million.The increase is attributed to higher subscription revenue and rights income, new business and journal reprints, partially offset by lower revenue from backfiles and advertising. New Journal Agreements- First Quarter · New signings: 14 journals · Renewed/extended contracts: 22 journals · Contracts not renewed: 2 journals Key Journal Renewals/Extensions – First Quarter · Journal of Ecology and three other journals on behalf of The British Ecological Society · Journal of Management Studies for the Society for the Advancement of Management Studies · Journal of Social Issues, Analyses of Social Issues and Public Policy and Social Issues and Policy Review with the Society for the Psychological Study of Social Issues · International Journal of Food Science and Technology on behalf of the UK’s Institute of Food Science and Technology · Journal of Evolutionary Biology for The European Society of Evolutionary Biology · Scandinavian Journal of Immunology with the Foundation for the Scandinavian Journal of Immunology · Psychiatry and Clinical Neurology for the Japanese Society of Psychiatry · Journal of Medical Imaging and Radiation Oncology with the Royal Australian College of Radiologists · Journal of Applied Philosophy on behalf of the Society for Applied Philosophy · Journal of Integrative Plant Biology for The Institute of Botany, Chinese Academy of Sciences and The Botanical Society of China Journal Impact Factors In July, Wiley announced that 338 of its journals received top 10 rankings in their respective categories in the Thomson ISI® 2008 Journal Citation Report (JCR), a leading evaluator of journal influence and impact.Journals are ranked using a metric known as an “Impact Factor,” which reflects the frequency that peer-reviewed journals are cited by researchers.Other highlights include: · Wiley is at or near the top of its peers as measured by journal influence and impact.A total of 949 out of 1,450 Wiley journals were ranked in the JCR, which is up from 926 in the previous report.Wiley publications achieved thirty #1 rankings within the 227 categories. The Company’s journals received the highest total Impact Factors of any publisher in 37 categories. · Eight out of the thirty newly-listed Wiley journals are Asia-Pacific publications.Sixty-three Asia-Pacific journals are currently represented in the JCR, evidence of Wiley’s expanding publishing program in this region. · In chemistry and physical sciences, Angewandte Chemie, a journal of the German Chemical Society, increased its Impact Factor, strengthening its position as the leading chemistry journal that features primary research and review articles.Medicinal Research Reviews is ranked #1 in its category.Other #1 ranked journals in the physical sciences include Mass Spectrometry Reviews for the 10th consecutive year; Advanced Synthesis and Catalysis for its 6th year; and Communications on Pure and Applied Mathematics. · In technology and engineering, International Journal of Circuit Theory and Applications is the top circuit theory journal.International Journal for Numerical Methods in Engineering is #1 in numerical engineering. · In medical sciences, the journal CA–A Cancer Journal for Clinicians, published on behalf of The American Cancer Society, was awarded the highest Impact Factor among all medical journals. In dentistry, Periodontology 2000 is ranked #1 for the second year and Journal of Clinical Periodontology has risen to be ranked #2 (from #5 in 2007).Addiction's Impact Factor increased again and remains #1 in substance abuse in the social science index.Addiction Biology has taken the #1 spot in substance abuse in the science index.In nursing, Birth continues to rank first. · In life sciences, Aging Cell increased its Impact Factor and is ranked #1 in geriatrics and gerontology. For the 5th consecutive year, Ecology Letters increased its Impact Factor and remains the highest ranking primary research journal in ecology.Developmental Dynamics remains the #1 journal in anatomy and morphology. · In social sciences and humanities, Wiley published #1 ranked journals in nine categories, including Addiction, Birth: Issues in Perinatal Care, Child Development, Criminology, Journal of Finance, Journal of Communication, Transactions of the Institute of British Geographers and Perspectives on Sexual & Reproductive Health. Books and Reference Books and reference revenue declined $5 million on a currency neutral basis to $36 million, mainly attributed to market weakness in the US and the timing of restocking orders.Sell-through in the US improved in August. Acquisitions Wiley acquired the publishing rights to Topley & Wilson’s Microbiology and Microbial Infections from Hodder Education. Now in its 10th edition (having been first published in 1929), the 8-volume reference work is prominent in the fields of microbiology and infectious disease.Wiley will offer it to customers for the first time online in fiscal year 2010. PROFESSIONAL/TRADE (P/T) · Revenue down 7% on a currency neutral basis · Contribution to profit down 4% on a currency neutral basis · Sell-through and outlook improving due to stabilizing markets, strong frontlist and new alliances Global P/T revenue declined 7% on a currency neutral basis to $90 million in the first quarter, or 10% including unfavorable foreign exchange.On a currency neutral basis, North America sales were down 8%; EMEA was on-par with prior year; while Asia declined slightly.Retail market conditions appear to be stabilizing and major accounts are replenishing inventory.The second quarter began positively, as reflected in strong August sales. Direct contribution to profit fell 4% to $16 million, or 10% including unfavorable foreign exchange.The decline was due to the revenue shortfall mitigated by prudent expense management. Alliances · The Meredith (Better Homes and Gardens, Food Network TV, etc.) backlist boosted first quarter cookbook sales.Seven new Meredith books in the lifestyles, pets and education categories were published in July. · The GMAT (Graduate Management Admission Test) study guide published in March and is performing well.The Official Guide 12th edition made bestseller lists in India, with demand also in China.In the US, it remains in the top 10 on the Bookscan Study Aids list. · Chatelaine, Canada’s #1 women’s magazine, will publish a major cookbook and personal finance guide in partnership with Wiley. New Publications · Business and finance: Jon Gordon, Training Camp: What the Best Do Better than Everyone Else, which is this home-grown franchise author’s third book with Wiley; Bill Bartman, Bailout Riches! How Everyday Investors Can Make a Fortune Buying Bad Loans for Pennies on the Dollar; Barry Ritholz, Bailout Nation, received important reviews in the New York Times and other influential blogs; David Faber, And Then the Roof Caved In, has already hit the New York Times list, the New York Times Business list, and the Wall Street Journal Business bestseller list. · Psychology: Jack A. Naglieri, Sam Goldstein: Practitioner's Guide to Assessing Intelligence and Achievement.With recent updates to IDEA (Individuals with Disabilities Education Act), clinical psychologists, as well as graduate students, need a comprehensive yet focused resource to learn the essentials about key intelligence and achievement tests.Bret A. Moore (United States Army, Medical Service Corps), Arthur E. Jongsma, Jr. (Series Editor for PracticePlanners®): The Veterans and Active Duty Military Psychotherapy Treatment Planner.This new entry provides the elements necessary to develop formal treatment plans tailored to the unique needs of active soldiers and veterans. · Technology: eBay For Dummies, 6th Edition by Marsha Collier; iPhone 3GS Portable Geniusby Paul McFedries was one of the first titles on Apple’s latest iPhone.iPhone 3GS Portable Genius and iPhone for Dummies became the fastest to market books in Wiley’s history. · Consumer:Fred Kaplan, 1959: The Year Everything Changed, recapsseminal events from 1959.The book has received considerable publicity, including a New York Times op-ed, a Slate.com feature, an Amazon Vine campaign, a New York Magazine excerpt, a George Will syndicated column, NPR Diane Rehm, USA Today, CSPAN Washington Journal, and newyorker.com; proprietary Back-to-School Webster’s New World® assortments; Defining Twilight by Brian Leaf, a vocabulary workbook based on Stephenie Meyer’s Twilight saga (Little, Brown).This book has been on the Bookscan non-fiction Study Aids bestseller list since publication; Frommer’s Bangkok and Singapore Day by Day; Passing Exams for Dummies; Frommer’s Vancouver and Whistler DBD with Olympic branding; Frommer’s Best Hiking Trips in Northern California. Online Initiatives · P/T launched a CliffsNotes literature note application for the iPhone and iPod Touch, branded CliffsNotes-to-Go, which was produced on a fast-track schedule to coincide with a major Apple promotion.Five popular classics (The
